[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff claims damages as a result of being assaulted by the defendant.
The parties were in Sully's Café when the assault took place. The plaintiff testified he spoke to a woman next to him at the bar. The defendant then struck him with his fist on the left side of his face and hit him with a bar stool after he fell to the floor. The defendant testified that the plaintiff grabbed the woman's arm. She was the defendant's girlfriend. He claims this provoked him and justified the attack. Neither provocation nor justification were pleaded by way of special defense. The court finds that even if they were, this is no defense. Accordingly, the court finds for the plaintiff on the issue of liability.
The plaintiff suffered a displaced left malar complex fracture with infraorbital nerve hypesthesia. He underwent open reduction and internal fixation. He has permanent numbness in the area and constant tearing of his left eye and scarring according to the medical reports.
He presented evidence of $12,250.87 in medical bills and lost wages of $791.28 for a total of $13,042.15.
Accordingly, the court awards economic damages of $13,042.15 and noneconomic damages of $86,957.85 for a total of $100,000.00.
______________________ D. Michael Hurley, JTR CT Page 13415